Case 2:14-cr-20673-GCS-RSW ECF No. 79, PageID.630 Filed 11/17/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,
                                               Case No. 14-20673
     v.
                                               Hon. George Caram Steeh
TODD SELMA,

         Defendant.
_____________________________/

                ORDER DENYING MOTION FOR RELIEF
               PURSUANT TO RULE 60(b)(6) (ECF NO. 76)

     Proceeding pro se, Defendant Todd Selma challenges the calculation

of his sentence and seeks relief from judgment pursuant to Federal Rule of

Civil Procedure 60(b)(6). Specifically, he alleges that the Bureau of Prisons

has not given him credit for time served in federal custody.

     Selma is serving a 71-month sentence for possessing a firearm as a

convicted felon. At the time the judgment was entered on October 1, 2015,

Selma was serving an undischarged state sentence. The judgment

provides that Selma’s “sentence shall be imposed partially concurrent with

his undischarged term of imprisonment with the Michigan Department of

Corrections . . . . This sentence shall begin on September 15, 2017, or on

the date the defendant is paroled from the Michigan Department of
                                        -1-
Case 2:14-cr-20673-GCS-RSW ECF No. 79, PageID.631 Filed 11/17/20 Page 2 of 4




Corrections; whichever date comes first.” ECF No. 67. Selma did not

appeal his sentence. See ECF No. 68, 73.

      Selma was discharged from his state sentence on June 10, 2018,

and was transferred to a federal facility. His current anticipated release

date is January 11, 2022. Selma contends that time he spent in federal

custody in connection with his appearances before this court should count

toward discharging his federal sentence. Selma was in the custody of the

U.S. Marshal from November 11 to November 18, 2014, and March 15,

2015, to June 27, 2016. The government states that this time was credited

toward his state sentence and that Selma may not receive “double credit.”

See Broadwater v. Sanders, 59 Fed. Appx. 112, 113 (6th Cir. 2003)

(“Because Broadwater received credit toward his state sentence for the

time period in question, he may not receive credit for this time toward his

current federal sentence.”).

      To the extent Selma is disputing the Bureau of Prisons’ calculation of

his credit for time served, his challenge is properly brought pursuant to 28

U.S.C. § 2241, rather than Rule 60(b). See United States v. Singh, 52 Fed.

Appx, 711, 712 (6th Cir. 2002) (construing motion challenging calculation of

sentencing credit as “a 28 U.S.C. § 2241 petition for a writ of habeas

corpus because he requests relief from the execution of a federal

                                         -2-
Case 2:14-cr-20673-GCS-RSW ECF No. 79, PageID.632 Filed 11/17/20 Page 3 of 4




sentence”). The BOP, not the court, has the authority to determine if a

defendant is eligible for credit for time served in detention prior to

sentencing. See United States v. Wilson, 503 U.S. 329, 335 (1992); United

States v. Westmoreland, 974 F.2d 736, 737 (6th Cir. 1992) (“[A] district

court does not have jurisdiction to apply credit against a sentence under

section 3585(b).”). The court may review the BOP’s determination, but only

after the defendant has exhausted his administrative remedies. Wilson, 503

U.S. at 335; Westmoreland, 974 F.2d at 737.

      Because Selma has not alleged that he has exhausted his

administrative remedies through the BOP, the court lacks jurisdiction to

consider his challenge to the sentencing credit he has received. Singh, 52

Fed. Appx. at 712 (“Complete exhaustion of administrative remedies is a

prerequisite to seeking review of the BOP’s calculation of sentencing

credit.”); United States v. Chase, 104 Fed. Appx. 561, 562 (6th Cir. 2004).

      In addition, to the extent that Selma relies upon Rule 60(b)(6)

because he seeks to amend the judgment to reduce his sentence, the court

lacks authority to grant such relief. See 18 U.S.C. § 3582(c) (as a general

rule, a district court “may not modify a term of imprisonment once it has

been imposed”).




                                          -3-
Case 2:14-cr-20673-GCS-RSW ECF No. 79, PageID.633 Filed 11/17/20 Page 4 of 4




     Therefore, IT IS HEREBY ORDERED that Selma’s motion (ECF No.

76) is DENIED.

Dated: November 17, 2020
                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  November 17, 2020, by electronic and/or ordinary mail and
                 also on Todd Selma #50582-039, FTC Oklahoma City, Federal
                 Transfer Center, P.O. Box 898801, Oklahoma City, OK 73189.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                                 -4-
